DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsurou Tanimoto et al. (US 20070158960 A1), hereinafter referred to as Tanimoto, in view of Joel Colombo et al. (US 20140366326 A1), hereinafter referred to as Colombo, and further in view of Michael Kalesse et al. (DE 102015116153 A1), hereinafter referred to as Kalesse.

    PNG
    media_image1.png
    424
    578
    media_image1.png
    Greyscale

In regard to claim 1, Tanimoto teaches an outer handle device for a vehicle door in which a handle base (Paragraph 0020 of the specification describes the handle being supported by the door frame, which is considered a handle base) is fixed to an outer panel (11) of a vehicle door (as described in paragraph 0020), an outer handle having a handle body (15) disposed on an outer side of the outer panel (Paragraph 0020 describes the door handle protruding in an outward direction) is pivotably supported on the handle base (12) and a decorative cover (16) is mounted on an outer face on the outer side in a vehicle width direction of the handle body (As seen in FIG. 1), 
Tanimoto does not teach a mounting groove having a plurality of supporting projections which abut against the decorative cover inserted into the mounting groove.

    PNG
    media_image2.png
    792
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    722
    media_image3.png
    Greyscale

Colombo teaches an outer handle device for a  vehicle door wherein a mounting groove (26) is formed in an outside face of the handle body (14) along the vehicle width direction, the mounting groove (26) having a substantially U-shaped cross section (as shown in FIG. 2) and comprising a bottom wall (the bottom is considered the area that is most parallel with the door panel) that follows upward and downward directions (the bottom wall is most parallel with the door panel and can therefor follow upward and downward directions) in a state in which the outer handle (14) is attached to the vehicle door (paragraph 0013 describes the handle being used for an automotive door handle) and a pair of side walls (as seen in FIG. 1) connected to upper and lower ends of the bottom wall, and a plurality of supporting projections (as seen in FIG. 4), which abut against the decorative cover (44) inserted into the mounting groove (26) and form a first gap (36) between the bottom wall and the decorative cover (44) and are projectingly provided on the bottom wall.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door handle device of Tanimoto with the mounting groove, walls, decorative cover, and supporting projections of Colombo because doing so would 
Tanimoto also does not teach a plurality of injection holes provided in the bottom wall for injecting an adhesive.

    PNG
    media_image4.png
    474
    975
    media_image4.png
    Greyscale

Kalesse teaches a supporting projection (5) being disposed on a periphery of a plurality of injection holes provided in the bottom wall (18) (Paragraph 0004 describes multiple openings used for filling, and supporting projection 5 being within a periphery of opening 18) provided in the bottom wall (26) for injecting an adhesive (The abstract and paragraph 0004 describes the use of a potting compound injected into opening 18 which is considered an adhesive) so as to fill the first gap (15), with at least one of the supporting projections (5) corresponding to one of the injection holes (18). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door handle device of Tanimoto with the injection holes of Kalesse because having the injection holes allow manufacturing companies to attach 
In regard to claim 2, Tanimoto (in view of Colombo and Kalesse) teaches the outer handle device for a vehicle door according to Claim 1, wherein the mounting groove (See FIG. 4C) is formed in the handle body (15) so as to extend lengthwise in a vehicle fore-and-aft direction in a state in which the outer handle is attached to the vehicle door (Paragraph 0020 describes the handle being a vehicle door handle), 
(per combination of Tanimoto and Kalesse in claim 1) the injection holes (Kalesse: 18) are formed in the bottom wall (Kalesse: 4) at a plurality of locations (Kalesse: Paragraph 0004 describes multiple openings used for filling) spaced in a longitudinal direction of the mounting groove (It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to space the injection holes in a longitudinal direction of the mounting groove because, as paragraph 0004 states in Kalesse, openings on different side sections allows the fluid to flow and completely fill the space. Also, it is known within the art that increasing the amount of injection holes offers numerous advantages such as faster fill time, better adhesion throughout, and less trapped air),
and a plurality of positioning projections (S, P) that abut against the decorative cover (16) so as to form, between the side wall (15b) and the decorative cover (16), a second gap communicating with the first gap (the second gap communicates with the gap in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        8 March 2022




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675